          Case 1:18-cv-00444-RP Document 176 Filed 06/04/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

MWK RECRUITING, INC.,             §
                                  §
           Plaintiff,             §
                                  §
v.                                §                                 1:18-CV-444-RP
                                  §
EVAN P. JOWERS,                   §
                                  §
           Defendant,             §
                                  §
EVAN P. JOWERS,                   §
                                  §
           Counterclaimant,       §
                                  §
v.                                §
                                  §
MWK RECRUITING, INC., ROBERT E.   §
KINNEY, MICHELLE W. KINNEY,       §
RECRUITING PARTNERS GP, INC.,     §
KINNEY RECRUITING LLC,            §
COUNSEL UNLIMITED LLC, and KINNEY §
RECRUITING LIMITED,               §
                                  §
           Counterdefendants.     §

                                            ORDER

       Before the Court is the motion of certain counsel for Defendant/Counterclaimant Evan P.

Jowers (“Jowers”) to withdraw from representing him. (Dkt. 175). The motion is unopposed. (Id. at

2). Having considered the motion, the Court finds that it should be GRANTED.

       IT IS ORDERED that Marc D. Katz, James C. Bookhout, and Marina Stefanova are

WITHDRAWN as counsel of record for Jowers. Robert Tauler shall remain as counsel of record

for Jowers.

       SIGNED on June 4, 2020.

                                             _____________________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE
